Case: 13-30182      Document: 00512667097         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30182
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

YOUNG OKORO ANYANWU,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-101-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Young Okoro
Anyanwu has moved for leave to withdraw and has filed briefs in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Anyanwu has filed responses.
       By unconditionally pleading guilty, Anyanwu waived his right to appeal
of the denial of his motion to suppress. See United States v. Sanchez Guerrero,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30182    Document: 00512667097     Page: 2   Date Filed: 06/17/2014


                                 No. 13-30182

546 F.3d 328, 331 (5th Cir. 2008). The record is not sufficiently developed to
allow us to make a fair evaluation of Anyanwu’s claims of ineffective assistance
of counsel, invalid guilty plea or waiver; we therefore decline to consider these
claims without prejudice to collateral review. See United States v. Isgar, 739
F.3d 829, 841 (5th Cir. 2014); United States v. Corbett, 742 F.2d 173, 176-78
(5th Cir. 1984).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Anyanwu’s responses. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2